DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
Claims 1, 13, 18 and 20 have been amended.  Claims 1-6 and 12-21 are currently pending and under examination.
The rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-6 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Butz (US 2011/0257310) in view of Kaprinidis (US 2004/0116565).
Butz teaches a flame-retardant composition comprising a synergistic flame-retardant mixture of (A) one or more phosphonate compounds and (B) a 1,3,5-triazine compound (pp. 1-2, [0010]-[0017]).
Butz exemplifies a flame retardant composition comprising 98 wt% Pullman 50-1 (polyethylene), 1 wt% DMSP (dimethylspirophosphonate) and 1 wt% melamine cyanurate (p. 14, Table, Example 22).
Butz teaches that the flame retardant composition as a synergistic flame-retardant mixture (Abstract).  
Butz teaches that the flame-retardant composition can include additives, which include a number of possible heat and/or light stabilizers (p. 8, [0071]), specifically listed to include bis(1-octyloxy-2,2,6,6-tetramethylpiperidin-4-yl)sebacate (p. 11, [0095]).
Kaprinidis teaches that organic polymeric substrates, for example polyolefins, can be made flame retardant by the incorporation of a synergistic mixture of (i) at least one sterically hindered amine stabilizer and (ii) at least one conventional flame retardant, teaching that the compositions combine good flame retardant properties with light stability and good mechanical properties, further teaching that the polyolefin molded articles are stabilized against light, heat, and oxygen and made flame retardant (p. 1, [0003] and p. 2, [0.0022]-[0026]).  Kaprinidis teaches the conventional flame retardants to include melamine based flame retardants (p. 2, [0026]), specifically listing melamine cyanurate (p. 13, [0211]-[0212]).  Kaprinidis teaches the at least one sterically hindered amine to include hindered hydroxyl-alkoxyamine stabilizers, which are also known as N-hydroxyalkoxy hindered amines or NORol HALS, specifically listed to include the following (pp. 12, [0193], [0195] and [0200]):

NOR7 1-(2-hydroxy-2-methylpropoxy)4-octadecanoyloxy-2,2,6,6-tetramethylpiperidine, which meets applicants’ formula (7).
Bis(1-octyloxy-2,2,6,6-tetramethylpiperidin-4-yl)sebacate and bis(2,2,6,6-tetramethylpiperid-4-yl)-sebacate (p. 16, [0287]) are also described as a heat and/or light stabilizers by Kaprinidis and similarly listed by Butz as suitable hindered amine additives (p. 11, [0095]).
Kaprindis also exemplifies the combination of a polyolefin, FR1 melamine cyanurate and NOR2 and NOR 7 in Examples 7-11, teaching that the articles containing the combination of components (i) and (ii) exhibit excellent flame retardancy.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added the N-hydroxyalkyloxy hindered amines of Kaprinidis to the flame-retardant compositions of Butz, as Kaprinidis teaches that these compounds, in combination with conventional flame retardants, such as melamine cyanurate, provide polyolefin substrates with good flame retardancy, light stability and good mechanical properties, where the polyolefins are stabilized against, light, heat, and oxygen, as is similarly desired of the polyolefin compositions of Butz, and Butz actually suggests the inclusion of bis(1-octyloxy-2,2,6,6-tetramethylpiperidin-4-yl)sebacate as a suitable hindered amine.
Butz in view of Kaprinidis is prima facie obvious over instant claims 1, 2, 6, 12, 15-19 and 21.
As to claim 3, Butz teaches that other polymers can be added to the flame retardant composition, including polyamides and polyurethanes (p. 13, [0111]).
As to claims 4 and 5, Butz exemplifies the preparation of films having a thickness of 0.2 mm (p. 14, [0123]).
As to claims 13 and 20, Kaprinidis teaches that the stabilizers are contained in the composition in an amount of 0.05-20 wt%, for example from 0.5-3 wt% (p. 13, [0209]); therefore, adding 0.5-3 wt% of the N-hydroxyalkyloxy hindered amine to Example 22 of Butz suggests a flame retardant composition comprising 1 wt% DMSP (dimethylspirophosphonate), 1 wt% melamine cyanurate and 0.5-3 wt% N-hydroxyalkyloxy hindered amine, the ranges of which fall within the claimed ranges of 0.1-10 wt% in instant claim 13 and 0.1-5 wt%.
As to claim 14, Butz teaches that the compositions can be made into the desired form by means of known methods, such as injection molding (p. 13, [0115]), teaching that the flame-retardant effect can be measured by means of the UL-94 Test, but does not teach the UL94-V Rating, as claimed.  Kaprinidis teaches the same (p. 22, [0389]-[0390]).
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
Butz in view of Kaprinidis teaches a polyolefin composition comprising applicants’ preferred flame retardant in combination with melamine cyanurate and applicants’ preferred N-hydroxyalkoxy hindered amine, teaching that the N-alkoxy hindered amine and melamine cyanurate can be used in combination, suggesting a combination of 1 wt% DMSP (dimethylspirophosphonate), 1 wt% melamine cyanurate and 0.5-3 wt% N-hydroxyalkyloxy hindered amine in a polyolefin substrate.
Applicants disclose the following (pp. 16-17):

    PNG
    media_image1.png
    248
    620
    media_image1.png
    Greyscale

Therefore, it is therefore reasonably expected that the UL 94-V Rating of the compositions of Butz in view of Kaprinidis . 
Claims 1-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013136285 in view of Butz (US 2011/0257310).
WO ‘285 exemplifies an injection molded article prepared from a composition comprising 84 wt% polypropylene, 1 wt% FR-1, shown below, where R1 and R2 are undecanyl and meets applicants’ formula (8), and 15 wt% pentaerythritol-di-methylphosphonate with a UL-94 V-0 rating at 1.6 mm (about 63 mil) thickness ((pp. 22-23, Example 4, Inv. 1, Table 9).
 
    PNG
    media_image2.png
    127
    192
    media_image2.png
    Greyscale

WO ‘285 teaches that the composition can include additional flame retardants, specifically listed to include melamine cyanurate (pp. 10-11).
	Butz teaches that dimethylspirophosphonate and melamine cyanurate provide a flame retardant synergistic mixture in polyolefins. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added melamine cyanurate to the composition of WO ‘285, as this modification is clearly within the teachings of WO ‘285 and Butz teaches that the combination of dimethylspirophosphonate, which is the same as pentaerythritol-di-methylphosphonate, and melamine cyanurate provide a synergistic flame retardant mixture. 
	WO ‘285 in view of Butz is prima facie obvious over instant claims 1, 2, 6, 15-17.

As to claims 4 and 5, WO ‘285 teaches that the compositions can be used to form films, exemplifying the preparation of 250 micron thick films (p. 19), which is well under the claim 1 mm and 0.8 mm thick films.
	As to claim 14, WO ‘285 exemplifies the molded article as being 63 mil thick and having a V-0 rating; therefore, one of ordinary skill in the art would expect a thicker specimen of 125 mil to have just as high of a rating, as it is known in the art that a UL94 rating can decrease with thinner specimen.

Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive. 
Applicants argue that the rational supporting the rejection of Butz in view of Kaprindis is that it would have been obvious to add an N-hydroxyalkoxy hindered amine of Kaprindis into a composition of Butz. –The examiner agrees.— Applicants further argue that such as substitution would lead to predictable results only when the specific triazines of Butz are retained in the composition.
The proposed rejection suggests no substitution of the specific triazines (i.e. melamine cyanurate) taught by Butz, but suggests the use of the hindered amines of Kaprindis as heat/light stabilizers, such as include bis(1-octyloxy-2,2,6,6-tetramethylpiperidin-4-yl)sebacate, which is specifically listed by Butz, as Kaprindis teaches that they too act as flame retardants, particularly in synergism with melamine cyanurate, and Butz desires a flame retardant composition where melamine cyanurate is the flame retardant.

Applicants argue that Butz discloses synergy only when these specifically disclosed triazines are used.  
The examiner agrees.  Again, there was no suggestion to remove the triazines (i.e. melamine cyanurate) taught by Butz, but to add an additional additive, which is clearly within the teachings of Butz.

Applicants argue that the combination of references fails to provide any apparent reason to combine and modify the references in a way that leads to the claimed invention with any reasonable expectation of providing a synergistic flame-retardant composition.
Simply put, Butz teaches a flame retardant polyolefin composition comprising a synergistic mixture of dimethylspirophosphonate and melamine cyanurate.  Kaprindis teaches a flame retardant polyolefin comprising a synergistic mixture of N-hydroxyalkoxy hindered amines or NORol HALS and melamine cyanurate.  Therefore, one of ordinary skill in the art would expect a composition comprising dimethylspirophosphonate, NORol HALS, and melamine cyanurate to also provide a synergistic mixture for flame retarding polyolefins.  Kaprindis actually exemplifies the combination of a polyolefin, FR1 melamine cyanurate and NOR2 and NOR 7 in Examples 7-11, disclosing that the articles 

Applicants argue the combination of WO ‘285 and Butz, arguing that the same reasonings apply here as for Butz in view of Kaprindis.
Simply put, WO ‘285 an article prepared from a composition comprising 84 wt% polypropylene, 1 wt% FR-1, applicants’ claimed compound (8), and 15 wt% pentaerythritol-di-methylphosphonate with a UL-94 V-0 rating at 1.6 mm (about 63 mil) thickness ((pp. 22-23, Example 4, Inv. 1, Table 9).  WO ‘285 teaches that the composition can include additional flame retardants, specifically listed to include melamine cyanurate (pp. 10-11).  Butz teaches that dimethylspirophosphonate and melamine cyanurate provide a flame retardant synergistic mixture in polyolefins.  Therefore, one of ordinary skill in the art would expect the addition of melamine cyanurate to Example 4 of WO ‘285 to provide enhanced flame retardancy to the article.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Brieann R Johnston/Primary Examiner, Art Unit 1768